Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 13, the limitation “the first and second portions” in lines 23-24 (Claim 1) and lines 12-13 (Claim 13) does not have antecedent basis in the claims. For examination purposes, it will be assumed that this is meant to refer to the first and second frustoconical portions.
Regarding Claims 6 and 18, the limitation “a hard chrome coating” is a relative term which renders the claims indefinite. The term “hard” is typically used to reference a specific hardness value, but the metes and bounds are not defined by the claim or the specification, so one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-5 and 7-12 are rejected by virtue of their dependence upon Claim 1, and Claims 14-17 and 19-23 by virtue of their dependence upon Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberté et al., hereinafter Laliberté (US 7,513,136).
Regarding Claim 1, Laliberté discloses (Figures 3A, 4, and 6A-C) a rolling mill (lamination apparatus 10) for laminating a sheet of alkali metal or alloy thereof into a film (column 3 lines 54-56), the rolling mill comprising: a frame (main frame 16); a first working roller (lamination roller 19a) rotationally mounted to the frame; a second working roller (lamination roller 19b) rotationally mounted to the frame, the first and second working rollers being positioned to receive the sheet therebetween (column 4 lines 19-21); at least two first actuators (hydraulic piston cylinder assemblies 60 and 61) operatively connected to opposite ends of the first working roller for bending the first working roller (column 6 lines 54-59); and at least two second actuators (hydraulic piston cylinder assemblies 64 and 65) operatively connected to opposite ends of the second working roller for bending the second working roller (column 6 lines 54-59), each of the first and second working rollers comprising: a cylindrical center portion (lamination segment 82) defining a central axis (shown in Figures 6A-C), the center portion having an outer surface defining a lamination surface (meeting surface 80); a first frustoconical portion extending from a first end of the center portion (portion of lamination roller 19a/b to left of lamination segment 82); and a second frustoconical portion extending from a second end of the center portion (portion of lamination roller 19a/b to right of lamination segment 82). 
Laliberté discloses a state in which the central axis is straight (see “neutral position” depicted in Figure 6A), but is silent to the angle between the surfaces of the central portion and frustoconical portions in this state, as well as to the relationship between the widths of the central and frustoconical portions. Examiner notes that, according to the Applicant’s specification, the claimed geometries (i.e. the angle between the outer surface of the center portion and an outer surface of the first and second frustoconical portions being less than 0.05 degrees, the width of the center portion being greater than those of the first and second frustoconical portions, and the width of the center portion being less than a sum of the widths of the first and second frustoconical portions) were chosen due to their suitability for use with laminating a lithium sheet such as the one shown in Applicant’s Figure 7 (see [0080] lines 21-28 and [0081] lines 11-17). However, the Applicant has not set forth any criticality to the selection of these specific geometries that results in an unexpected benefit. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the rolling mill disclosed by Laliberté such that for each of the working rollers, when the central axis is straight, an angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.05 degrees, a width of the center portion is greater than a width of each of the first and second frustoconical portions, and the width of the center portion is less than a sum of the widths of the first and second frustoconical portions, because such selection or determination thereof would be the result of routine mechanical optimization of the working roller based on its desired end use and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 2-4, as discussed above, Laliberté is silent to the angle between the surfaces of the central portion and frustoconical portions when the central axis is straight; however, since the working roller shape of the claimed invention is determined based on suitability for its end use (see [0080] lines 21-28 and [0081] lines 11-17 of Applicant’s specification), the geometry of the working rollers, including the angle between the outer surfaces of the center portion and the frustoconical portions, is optimized based on the size and shape of the lithium sheet being laminated. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that for each of the working rollers, the angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.03 degrees, less than 0.02 degrees, and more than 0.01 degrees, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 5-6, Laliberté discloses that for each of the first and second working rollers, the center portion, the first frustoconical portion and the second frustoconical portion have a chrome coating, wherein the chrome coating is a hard chrome coating (column 5 lines 10-14).
Regarding Claim 9, Laliberté discloses (Figures 6A-C) that for each of the first and second working rollers (working rollers 19a/19b), the first and second frustoconical portions taper as they extend away from the center portion (lamination segment 82, tapering is clearly seen in figures).
Regarding Claim 10, Laliberté discloses (Figures 6A-C) that for each of the first and second working rollers (working rollers 19a/b): a first shoulder (see Annotated Figure 6A below) is defined between the center portion (lamination segment 82) and the first frustoconical portion (portion of lamination roller 19a/b to left of lamination segment 82); and a second shoulder (see Annotated Figure 6A below) is defined between the center portion and the second frustoconical portion (portion of lamination roller 19a/b to right of lamination segment 82). Examiner note: as the claim does not recite a specific shape or structure for the first and second shoulders, the junctions of the lamination segment 82 with the first and second frustoconical portions of Laliberté as indicated in Annotated Figure 6A below meet this limitation of the claim.

    PNG
    media_image1.png
    444
    542
    media_image1.png
    Greyscale

Laliberté Annotated Figure 6A
Regarding Claim 11, Laliberté discloses (Figure 6A-C) for each of the first and second working rollers (working rollers 19a/b): the first frustoconical portion (portion of lamination roller 19a/b to left of lamination segment 82) tapers as the first frustoconical portion extends from an outer end thereof toward the center portion (lamination segment 82); and the second frustoconical portion (portion of lamination roller 19a/b to right of lamination segment 82) tapers as the second frustoconical portion extends from an outer end thereof toward the center portion. Examiner note: the claim as currently set forth merely requires that the frustoconical portions taper and that they extend from an outer end towards the center portion; the claim does not mandate that the actual tapering, i.e. the decreasing diameter, starts at the outer end and ends at the inner end, such that the outer end of each frustoconical portion has a larger diameter than the inner end adjacent the center portion. Accordingly, the frustoconical portions shown in Figures 6A-C of Laliberté, which extend from an outer end thereof towards the center portion, and have a tapered shape, meet this limitation of the claim.
Regarding Claim 12, Laliberté discloses (Figures 3A and 6A-C) a first backup roller (back-up roller 20a) rotationally mounted to the frame (main frame 16), the first backup roller being in contact with the first working roller (working roller 19a) for applying a pressure on the first working roller; and a second backup roller (back-up roller 20b) rotationally mounted to the frame, the second backup roller being in contact with the second working roller (working roller 19b) for applying a pressure on the second working roller.
Regarding Claim 13, Laliberté discloses (Figures 6A-C) a working roller (working roller 19a/b) for a rolling mill (lamination apparatus 10) for laminating a sheet of alkali metal or alloy thereof into a film (column 3 lines 54-56), the working roller comprising: a cylindrical center portion (lamination segment 82) defining a central axis (shown in Figures 6A-C), the center portion having an outer surface defining a lamination surface (meeting surface 80); a first frustoconical portion extending from a first end of the center portion (portion of lamination roller 19a/b to left of lamination segment 82); and a second frustoconical portion extending from a second end of the center portion (portion of lamination roller 19a/b to right of lamination segment 82). 
Laliberté discloses a state in which the central axis is straight (see “neutral position” depicted in Figure 6A), but is silent to the angle between the surfaces of the central portion and frustoconical portions in this state, as well as to the relationship between the widths of the central and frustoconical portions. Examiner notes that, according to the Applicant’s specification, the claimed geometries (i.e. the angle between the outer surface of the center portion and an outer surface of the first and second frustoconical portions being less than 0.05 degrees, the width of the center portion being greater than those of the first and second frustoconical portions, and the width of the center portion being less than a sum of the widths of the first and second frustoconical portions) were chosen due to their suitability for use with laminating a lithium sheet such as the one shown in Applicant’s Figure 7 (see [0080] lines 21-28 and [0081] lines 11-17). However, the Applicant has not set forth any criticality to the selection of these specific geometries that results in an unexpected benefit. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the working roller disclosed by Laliberté such that, when the central axis is straight, an angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.05 degrees, a width of the center portion is greater than a width of each of the first and second frustoconical portions, and the width of the center portion is less than a sum of the widths of the first and second frustoconical portions, because such selection or determination thereof would be the result of routine mechanical optimization of the working roller based on its desired end use and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 14-16, as discussed above, Laliberté is silent to the angle between the surfaces of the central portion and frustoconical portions when the central axis is straight; however, since the working roller shape of the claimed invention is determined based on suitability for its end use (see [0080] lines 21-28 and [0081] lines 11-17 of Applicant’s specification), the geometry of the working roller, including the angle between the outer surfaces of the center portion and the frustoconical portions, is optimized based on the size and shape of the lithium sheet being laminated. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the working roller for the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that the angle between the outer surface of the center portion and an outer surface of each of the first and second frustoconical portions is less than 0.03 degrees, less than 0.02 degrees, and more than 0.01 degrees, because such selection or determination thereof would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claims 17-18, Laliberté discloses that the center portion, the first frustoconical portion and the second frustoconical portion have a chrome coating, wherein the chrome coating is a hard chrome coating (column 5 lines 10-14).
Regarding Claim 21, Laliberté discloses (Figures 6A-C) that the first and second frustoconical portions taper as they extend away from the center portion (lamination segment 82, tapering is clearly seen in figures).
Regarding Claim 22, Laliberté discloses (Figures 6A-C) that a first shoulder (see Annotated Figure 6A above) is defined between the center portion (lamination segment 82) and the first frustoconical portion (portion of lamination roller 19a/b to left of lamination segment 82); and a second shoulder (see Annotated Figure 6A above) is defined between the center portion and the second frustoconical portion (portion of lamination roller 19a/b to right of lamination segment 82). Examiner note: as the claim does not recite a specific shape or structure for the first and second shoulders, the junctions of the lamination segment 82 with the first and second frustoconical portions of Laliberté as indicated in Annotated Figure 6A above meet this limitation of the claim.
Regarding Claim 23, Laliberté discloses (Figure 6A-C) the first frustoconical portion (portion of lamination roller 19a/b to left of lamination segment 82) tapers as the first frustoconical portion extends from an outer end thereof toward the center portion (lamination segment 82); and the second frustoconical portion (portion of lamination roller 19a/b to right of lamination segment 82) tapers as the second frustoconical portion extends from an outer end thereof toward the center portion. Examiner note: the claim as currently set forth merely requires that the frustoconical portions taper and that they extend from an outer end towards the center portion; the claim does not mandate that the actual tapering, i.e. the decreasing diameter, starts at the outer end and ends at the inner end, such that the outer end of each frustoconical portion has a larger diameter than the inner end adjacent the center portion. Accordingly, the frustoconical portions shown in Figures 6A-C of Laliberté, which extend from an outer end thereof towards the center portion, and have a tapered shape, meet this limitation of the claim.
Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberté as applied to Claims 1 and 13, respectively, above, and further in view of Du et al., hereinafter Du (CN 106311747). For text citations of Du, refer to the machine translation provided as Non-Patent Literature.
Regarding Claims 7-8, Laliberté is silent to the surface roughness of the working rollers, but states that the surface roughness should be “minimal” to ensure quality of the rolled thin film (column 4 lines 47-48). Du teaches a rolling mill for rolling a sheet of metal into a film to be used in a lithium ion battery (Abstract line 1) to a thickness of less than 100 microns (page 3 lines 2-3) comprising working rollers having a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically 0.05 microns Ra and 0.3 microns Ra (page 3 lines 4-5). As this surface roughness is known in the art to be suitable for rolling a thin film for use in a battery having a comparable thickness to the lithium film disclosed by Laliberté (see Laliberté column 10 lines 2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second working rollers of the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that the center portion, the first frustoconical portion and the second frustoconical portion have a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically between 0.05 microns and 0.3 microns, as taught by Du, in order to produce the thin film with the desired surface quality.
Regarding Claims 19-20, Laliberté is silent to the surface roughness of the working roller, but states that the surface roughness should be “minimal” to ensure quality of the rolled thin film (column 4 lines 47-48). Du teaches a working roller for a rolling mill for rolling a sheet of metal into a film to be used in a lithium ion battery (Abstract line 1) to a thickness of less than 100 microns (page 3 lines 2-3) having a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically 0.05 microns Ra and 0.3 microns Ra (page 3 lines 4-5). As this surface roughness is known in the art to be suitable for rolling a thin film for use in a battery having a comparable thickness to the lithium film disclosed by Laliberté (see Laliberté column 10 lines 2-3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the working roller of the rolling mill for laminating a sheet of alkali metal or alloy thereof disclosed by Laliberté such that the center portion, the first frustoconical portion and the second frustoconical portion have a surface roughness in a range between 0.025 microns Ra and 0.5 microns Ra, and specifically between 0.05 microns and 0.3 microns, as taught by Du, in order to produce the thin film with the desired surface quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blain (US 3,593,556) and Gotting et al. (US 4,926,666) both disclose working rollers for a rolling mill each having a cylindrical center portion and frustoconical portions tapering in directions towards and away from the center portion, with shoulders formed at each of the junctions of the center portion and each frustoconical portion.
Zhang et al. (CN 107442570) discloses rollers for a rolling mill for rolling thin films with thicknesses less than 100 microns, the rollers each having a cylindrical center portion and frustoconical portions extending from both ends thereof, wherein the angle between the outer surfaces of the center portion and each frustoconical portion is very small.
Whittum (US 2,732,591) discloses working rollers for a rolling mill each having a cylindrical center portion and frustoconical portions extending from both ends thereof, therein the working rollers can be bent by applying a force on either side thereof to compensate for temperature differences in the rollers during the rolling operation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725